DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2021 has been entered.

Response to Arguments
Applicant’s arguments and amendments in the Amendment with RCE filed August 9, 2021 (herein “Amendment”), with respect to the rejections of claims 1, 8  and 15 and claims depending therefrom under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Lundberg et al., US 2013/0268260 A1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, 11-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Elson et al., (US 2018/0232436 A1, herein “Elson”) further in view of Lundberg et al., (US 2013/0268260 A1, herein “Lundberg”), further in view of Kuo et al., (US 6,418,440 B1, herein “Kuo”).
Regarding claim 1, Elson teaches a method implemented on at least one machine including at least one processor, memory, and communication platform capable of connecting to a network for managing a user machine dialogue, the method comprising (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], method of the dialog management system including a computing device including one or more processors and one or more computer memories, and where the dialog management system includes the ability for a client device to communicate via network 140 to a server 210): 
receiving, at a device, information related to a dialogue in which a user is engaged in the dialogue with the device, wherein the information includes an utterance of the user (Elson figs. 2 and 3, paras. [0003] and [0041]-[0042], a triggering event 315 where new input is received from a user such as speech from the user is captured, the speech being used to enable the system to advance a real-time dialog between a user and an electronic assistant); 
searching, by a local dialogue manager residing on the device (Elson figs. 2 and 3, paras. [0045]-[0050], dialogue host (local dialog manager), shown as connected to all of the other functional blocks of the client device, decides to trigger a candidate response as an accepted candidate response based on a list of ranked candidates), with respect to local predicted responses associated with a local predicted dialogue path stored on the device for a response (Elson fig. 3, paras. [0043]-[0046], and [0048]-[0050], a base state is determined for the triggering event, where the base state includes the dialog states of any accepted candidates in the candidate list for a particular dialog path, and where the dialog host sends the base state and triggering event information to the dialog mixer, whereupon the dialog mixer then sends potential candidates to the system, and the system decides, based on a confidence score, to trigger and perform a system response, and where fig. 2 illustrates that the candidate list 150 is stored on the client device 205 (thus stored on the device AND are local), and where para. [0026] further details the candidate list to be list of candidate responses which are referred to as a dialog, and where the dialog is a path in a dialog beam (predicted dialogue path)) to be directed to the user (Elson fig. 3, paras. [0043] and [0050], a system response candidate is accepted when it is triggered, and then is provided as a response to the user) based on the information related to the dialogue (Elson fig. 3, paras. [0042] and [0050], the system response 360 is a result of the processing from the triggering event 315 where new input is received, thus is based on the input speech captured from the user input (information related to the dialogue)), 
wherein the local predicted dialogue path, the local predicted responses are preemptively generated by a server (Elson paras. [0051]-[0053], fig. 2, various candidates (predicted responses) for a path (predicted dialogue path) kept track of by a dialog mixer on the client device (thus the paths being local) where parts of paths (for example path 1) include candidates (local predicted responses) from a backend request to the server (such as the Media 1 candidate) and thus are generated by a server), and dialog managers (media dialog manager and local dialog manager) are determined from the dialog mixer, and where para. [0049] teaches that a response is a system response that is ranked and selected by having a confidence score higher than a triggering threshold (preemptively generated)) based on a dialogue tree residing on the server (Elson paras. [0036]-[0038], fig. 2, server 210 includes dialog managers 170 and backend systems 190, where searchable schemas and data repositories to provide responses (dialogue tree) for a particular dialog manager/schema are stored, and where para. [0052] teaches that candidates for a response include the backend requests (therefore the candidate responses (predicted responses) that are served through the dialog host (and thus are local) are generated by the server), where the dialog host would further execute the backend request to access the dialog managers and back end systems from the server (thus based on)); 
transmitting the response to the user in response to the utterance of the user, if the response is identified locally from the local predicted responses and/or the local predicted dialogue path by the local dialogue manager (Elson fig. 3, paras. [0050] and [0060], (given that the broadest reasonable interpretation of and/or includes “or”), when the system triggers a candidate 350 (identifies the response), a system response is performed, and an output is provided to the user (transmitting) via a output device such as text spoken or displayed, where it is the dialog host on the client side (thus local) that decides which candidate response to trigger (thus identified locally) from the candidate responses kept track of locally by the dialog mixer, and where the dialog host on the client provides the response to the user); and 
sending, if the response is not identified by the local dialogue manager, a request to the server for the response (Elson fig. 3, para. [0049], the system sends a backend request candidate if no system response candidate exceeds a triggering threshold (is not identified by the system (local dialogue manager)), where para. [0042] teaches that a backend response from the backend request becomes a triggering event for a response to the user).

Elson further does not explicitly teach a request that causes the server to generate the response based on a server predicted path and server predicted responses, wherein the server predicted path and the server predicted responses are preemptively generated based on the dialogue tree residing on the server.
Lundberg teaches the local dialogue manager is preemptively generated by a server (Lundberg fig. 6, paras. [0106], [0101]-[0110], management of the execution and state of the flows (dialogue) is conducted by the interaction engine 603 which conducts its execution in accordance with rules from solution data 630, built up from one or more language objects, flows, language recognition rules and the like, where the solution data is generated in advance based on data received and analyzed by the analytics framework (preemptively generated – also see para. [0065] defining flow as a series of predefined steps), and where claim 1 of Lundberg teaches that the solution data repository and the analytics framework are on a server computer) based on a dialogue tree residing on the server, that includes dialogue paths formed based on dynamic interactions during the user machine dialogue between the devices and the user (Lundberg paras. [0106], [0117], claim 1 of Lundberg, and para. [0111] (teaching that fig. 7 is a more detailed version of fig. 6), solution data stored on the server includes flows (defined in paras. [0065]-[0066] as a series of interaction steps, thus a dialog path which in plural “flows” constitutes a tree – see also para. [0163] disclosing nodes of flows and transitions between one flow to another, thus also a tree configuration for the flows), the flows being generated from input taken in real time from interaction engine including requests, responses, raw user inputs, processed outputs to users as they occur directly from the corresponding components of interaction engine (based on dynamic interactions between user and “natural language interaction applications” (devices)), as they are processed and analyzed by the analytics framework).
Lundberg also teaches a request that causes the server to generate the response based on a server predicted path and server predicted responses, wherein the server predicted path and the server predicted responses are preemptively generated based on the dialogue tree residing on the server (Lundberg paras. [0106], [0112]-[0115] and [0117], user input is analyzed for intent (thus it is a request from the user), where in the analysis to generate a response, the solution data 730 including the flows 736 (at least suggesting a dialogue tree on the server), and language recognition rules which trigger execution of a flow (see paras. [0073]-[0075] and [0081]), thus a server predicted response, and the particular flow from the set of flows 736 being a server predicted path)).
While Lundberg at least suggests a dialogue tree, Kuo explicitly teaches a dialogue tree (Kuo col. 8, line 65 – col. 9, line 6, dialogue flow is generated automatically and includes a connect graph such as a tree structure).
Therefore, taking the teachings of Elson and Lundberg together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson which resides on a client device to be defined by/configured in its dialogue management in a preemptively 
Further, taking the teachings of Elson and Kuo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson to include dialogue trees as disclosed by Kuo at least because doing so would match expectations of the user and the agent so that they dovetail and work together harmoniously, and present a dialogue interface that is more appropriately tuned to the user (see Kuo col. 4, lines 14-32).
Regarding claims 2, 9 and 16, Elson teaches wherein the information related to the dialogue includes at least one of an observation of the dialogue surrounding and a characterization of the observation (Elson para. [0048], input signals from the user including whether the last verbal input from the user had an upward intonation, or the length of silence from the user (dialogue surrounding and its characterization)).
Regarding claims 4, 11 and 18, Elson teaches wherein the request is sent to the server together with the information related to the dialogue (Elson paras. [0051]-[0052], backend request candidates Local Search and MediaSearch both including the current input of “take me to church” and are sent to the server execution of the backend requests).
Regarding claims 5 and 12, Elson teaches further comprising: receiving, from the server, after the request is sent to the server, the response (Elson para. [0042], triggering event as a backend response which is a system response generated by a backend request, where para. [0049] teaches that a backend request is made for a particular tracked candidate response), 
an updated predicted dialogue path (Elson para. [0057], the response that corresponds to the Local1 backend request is a triggering event for determining a current status of a base state (predicted dialogue path), where para. [0026] teaches that the base state forms a path in a dialog beam, and that the paths are pruned (updated), and para. [0032] teaching that when the triggering engine provides a response, it updates the base state), updated predicted responses (Elson para. [0049] after a backend request is made, the system tracks via a flag in the candidate list (predicted responses), which backend requests are outstanding (thus updates this list)), and an updated local dialogue manager (Elson para. [0035], a dialog mixer (which acts as local dialogue manager since it keeps track of various other dialog managers and their respective states regarding requests), performs second phase candidate generation and derives composite candidate responses from two or more schemas, where para. [0055], table 3 gives an example of the updates performed by the dialog mixer to a table which specifies/updates properties pertaining to the local dialog manager); and 
transmitting the response received from the server to the user (Elson paras. [0042], and [0050], upon receiving the backend response, a triggering event is realized as a system response, and if that system response has a confidence score exceeding a triggering threshold, then the response is performed (transmitted) for the user, such as providing an output to the user).

Regarding claims 6, 13 and 20, Elson teaches wherein the updated predicted dialogue path is preemptively generated by the server based on the response, the dialogue tree, and/or the information related to the dialogue (Elson paras. [0042] and [0061], given at least, that and/or permits a broadest reasonable interpretation of “or”, a triggering event (response or information related to the dialog) results in the pruning and addition to (updated) dialog paths), 
the updated predicted responses are preemptively generated by the server based on the updated predicted dialogue path and the dialogue tree (Elson para. [0055], candidate list (predicted responses) including two new potential candidates (updated) from root states of existing and new paths through the beam search (updated dialog path and the dialog tree), and 
the updated local dialogue manager is generated by the server based on the updated predicted dialogue path and the updated predicted responses (Elson para. [0055], candidates (updated predicted responses) and paths (updated predicted dialog path) belonging to the local dialog manager in the mapping shown in table 1 are updated by the dialog mixer).
In the above cited example set forth in Elson, including fig. 2, Elson discloses that a client device performs updating the dialogue path, candidate (predicted) responses, and the local dialogue manager. However, Elson sets forth in para. [0019] that the various components and processing shown in fig. 1 can be performed at a server. Therefore, while fig. 2 illustrates the dialog host, candidate list and dialog mixer components with the various updating functions as disclosed above as being on a client device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elson to have these components in a server, as such a modification would have been obvious to try, choosing from a finite number of identified, predictable solutions (that is a closed set of the components shown in fig. 2 on the client side, being implemented in the server side instead), with a reasonable expectation of success as para. [0019] of Elson states that alternative combinations between server/client functionality are contemplated. see MPEP §2143(I)(E).
Regarding claims 7 and 14, Elson teaches [wherein the information, when read by the machine, further causes the machine to perform – claim 14 only (Elson para. [0020], dialog management system operations performed by computing device)]: updating the predicted dialogue path based on the updated predicted dialogue path received from the server (Elson paras. [0042] and [0061], a triggering event results in the pruning and addition to (updating) the dialog paths from the candidates generated from the triggering event (thus based on)); 
updating the predicted responses based on the updated predicted responses (Elson para. [0055], candidate list (predicted responses) including two new potential candidates (updating) thus from the updated predicted responses); and 
updating the local dialogue manager on the device based on the updated local dialogue manager received (Elson para. [0055], candidates (updated predicted responses) and paths (updated predicted dialog path) belonging to the local dialog manager in the mapping shown in table 1 are updated by the dialog mixer).
In the above cited example set forth in Elson, including fig. 2, Elson discloses that a client device performs updating the dialogue path, candidate (predicted) responses, and the local dialogue manager from responses received from a server. Thus, Elson does not explicitly teach that updated local dialog manager and updated predicted dialog path are “received from the server,” rather just responses are received from the server. However, Elson sets forth in para. [0019] that the various components and processing shown in fig. 1 can be performed at a server. Therefore, while fig. 2 illustrates the dialog host, candidate list and dialog mixer components with the various updating functions as disclosed above as being on a client device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elson to have these components in a server, as such a modification 
Regarding claim 8, Elson teaches Machine readable and non-transitory medium having information recorded thereon for managing a user machine dialogue, wherein the information, when read by the machine, causes the machine to perform (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], dialog management system including a computing device (machine) including one or more processors and one or more computer memories including memory devices with permanent storage (non-transitory medium), the memories storing modules or engines (information) executed by the one or more processors): 
receiving, at a device, information related to a dialogue in which a user is engaged in the dialogue with the device, wherein the information includes an utterance of the user (Elson figs. 2 and 3, paras. [0003] and [0041]-[0042], a triggering event 315 where new input is received from a user such as speech from the user is captured, the speech being used to enable the system to advance a real-time dialog between a user and an electronic assistant); 
searching, by a local dialogue manager residing on the device (Elson figs. 2 and 3, paras. [0045]-[0050], dialogue host (local dialog manager), shown as connected to all of the other functional blocks of the client device, decides to trigger a candidate response as an accepted candidate response based on a list of ranked candidates), Elson fig. 3, paras. [0043]-[0046], and [0048]-[0050], a base state is determined for the triggering event, where the base state includes the dialog states of any accepted candidates in the candidate list for a particular dialog path, and where the dialog host sends the base state and triggering event information to the dialog mixer, whereupon the dialog mixer then sends potential candidates to the system, and the system decides, based on a confidence score, to trigger and perform a system response, and where fig. 2 illustrates that the candidate list 150 is stored on the client device 205 (thus stored on the device AND are local), and where para. [0026] further details the candidate list to be list of candidate responses which are referred to as a dialog, and where the dialog is a path in a dialog beam (predicted dialogue path)) to be directed to the user (Elson fig. 3, paras. [0043] and [0050], a system response candidate is accepted when it is triggered, and then is provided as a response to the user) based on the information related to the dialogue (Elson fig. 3, paras. [0042] and [0050], the system response 360 is a result of the processing from the triggering event 315 where new input is received, thus is based on the input speech captured from the user input (information related to the dialogue)), 
wherein the local predicted dialogue path, the local predicted responses are preemptively generated by a server (Elson paras. [0051]-[0052], various candidates (predicted responses) for a path (predicted dialogue path) kept track of by a dialog mixer on the client device (thus the paths being local) where parts of paths (for example path 1) include candidates (local predicted responses) from a backend request to the server (such as the Media 1 candidate) and thus are generated by a server), and dialog managers (media dialog manager and local dialog manager) are determined from the dialog mixer, and where para. [0049] teaches that a response is a system response that is ranked and selected by having a confidence score higher than a triggering threshold (preemptively generated)) based on a dialogue tree residing on the server (Elson paras. [0036]-[0038], fig. 2, server 210 includes dialog managers 170 and backend systems 190, where searchable schemas and data repositories to provide responses (dialogue tree) for a particular dialog manager/schema are stored, and where para. [0052] teaches that candidates for a response include the backend requests where the dialog host would further execute the backend request to access the dialog managers and back end systems from the server (thus based on)); 
transmitting the response to the user in response to the utterance of the user, if the response is identified locally from the local predicted responses and/or the local predicted dialogue path by the local dialogue manager by the local dialogue manager (Elson fig. 3, paras. [0050] and [0060], (given that the broadest reasonable interpretation of and/or includes “or”), when the system triggers a candidate 350 (identifies the response), a system response is performed, and an output is provided to the user (transmitting) via a output device such as text spoken or displayed, where it is the dialog host on the client side (thus local) that decides which candidate response to trigger (thus identified locally) from the candidate responses kept track of locally by the dialog mixer, and where the dialog host on the client provides the response to the user); and 
sending, if the response is not identified by the local dialogue manager, a request to the server for the response (Elson fig. 3, para. [0049], the system sends a backend request candidate if no system response candidate exceeds a triggering threshold (is not identified by the system (local dialogue manager)), where para. [0042] teaches that a backend response from the backend request becomes a triggering event for a response to the user).
Elson does not explicitly teach the local dialogue manager is preemptively generated by a server based on a dialogue tree residing on the server, that includes dialogue paths formed based on dynamic interactions during the user machine dialogue between the devices and the user. 
Elson further does not explicitly teach a request that causes the server to generate the response based on a server predicted path and server predicted responses, wherein the server predicted path and the server predicted responses are preemptively generated based on the dialogue tree residing on the server.
Lundberg teaches the local dialogue manager is preemptively generated by a server (Lundberg fig. 6, paras. [0106], [0101]-[0110], management of the execution and state of the flows (dialogue) is conducted by the interaction engine 603 which conducts its execution in accordance with rules from solution data 630, built up from one or more language objects, flows, language recognition rules and the like, where the solution data is generated in advance based on data received and analyzed by the analytics framework (preemptively generated – also see para. [0065] defining flow as a series of predefined steps), and where claim 1 of Lundberg teaches that the solution data repository and the analytics framework are on a server computer) based on a dialogue tree residing on the server, that includes dialogue paths formed based on dynamic interactions during the user machine dialogue between the devices and the user Lundberg paras. [0106], [0117], claim 1 of Lundberg, and para. [0111] (teaching that fig. 7 is a more detailed version of fig. 6), solution data stored on the server includes flows (defined in paras. [0065]-[0066] as a series of interaction steps, thus a dialog path which in plural “flows” constitutes a tree – see also para. [0163] disclosing nodes of flows and transitions between one flow to another, thus also a tree configuration for the flows), the flows being generated from input taken in real time from interaction engine including requests, responses, raw user inputs, processed outputs to users as they occur directly from the corresponding components of interaction engine (based on dynamic interactions between user and “natural language interaction applications” (devices)), as they are processed and analyzed by the analytics framework).
Lundberg also teaches a request that causes the server to generate the response based on a server predicted path and server predicted responses, wherein the server predicted path and the server predicted responses are preemptively generated based on the dialogue tree residing on the server (Lundberg paras. [0106], [0112]-[0115] and [0117], user input is analyzed for intent (thus it is a request from the user), where in the analysis to generate a response, the solution data 730 including the flows 736 (at least suggesting a dialogue tree on the server), and language recognition rules which trigger execution of a flow (see paras. [0073]-[0075] and [0081]), thus a server predicted response, and the particular flow from the set of flows 736 being a server predicted path)).
While Lundberg at least suggests a dialogue tree, Kuo explicitly teaches a dialogue tree (Kuo col. 8, line 65 – col. 9, line 6, dialogue flow is generated automatically and includes a connect graph such as a tree structure).

Further, taking the teachings of Elson and Kuo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson to include dialogue trees as disclosed by Kuo at least because doing so would match expectations of the user and the agent so that they dovetail and work together harmoniously, and present a dialogue interface that is more appropriately tuned to the user (see Kuo col. 4, lines 14-32).
Regarding claim 15, Elson teaches a system for managing a user machine dialogue, comprising (Elson fig. 2, paras. [0003]-[0004], [0038] and [0020], dialog management system including a computing device including one or more processors and one or more computer memories): 
a dialogue state analyzer implemented on a processor and configured for (Elson fig. 2, paras. [0021]-[0022], dialog input/output device 110 and dialog host 120, where paras. [0064]-[0066] teaches the disclosed methods being performed by instructions stored on a computer readable medium for processing by a processor) receiving, at a Elson figs. 2 and 3, paras. [0003] and [0041]-[0042], a triggering event 315 where new input is received from a user such as speech from the user is captured, the speech being used to enable the system to advance a real-time dialog between a user and an electronic assistant); 
a local dialogue manager residing on the device, implemented on a processor, and configured for (Elson fig. 2, para. [0035], dialog mixer 130) searching (Elson figs. 2 and 3, paras. [0045]-[0050], dialogue host (local dialog manager), shown as connected to all of the other functional blocks of the client device, decides to trigger a candidate response as an accepted candidate response based on a list of ranked candidates, where paras. [0064]-[0066] teaches the disclosed methods being performed by instructions stored on a computer readable medium for processing by a processor), with respect to local predicted responses associated with a local predicted dialogue path stored on the device, for a response (Elson fig. 3, paras. [0043]-[0046], and [0048]-[0050], a base state is determined for the triggering event, where the base state includes the dialog states of any accepted candidates in the candidate list for a particular dialog path, and where the dialog host sends the base state and triggering event information to the dialog mixer, whereupon the dialog mixer then sends potential candidates to the system, and the system decides, based on a confidence score, to trigger and perform a system response, and where fig. 2 illustrates that the candidate list 150 is stored on the client device 205 (thus stored on the device AND are local), and where para. [0026] further details the candidate list to be list of candidate responses which are referred to as a dialog, and where the dialog is a path in a dialog beam (predicted dialogue path)) to be directed to the user (Elson fig. 3, paras. [0043] and [0050], a system response candidate is accepted when it is triggered, and then is provided as a response to the user) based on the information related to the dialogue (Elson fig. 3, paras. [0042] and [0050], the system response 360 is a result of the processing from the triggering event 315 where new input is received, thus is based on the input speech captured from the user input (information related to the dialogue)), 
wherein the local predicted dialogue path, the local predicted responses are preemptively generated by a server (Elson paras. [0051]-[0052], various candidates (predicted responses) for a path (predicted dialogue path), kept track of by a dialog mixer on the client device (thus the paths being local) where parts of paths (for example path 1) include candidates (local predicted responses) from a backend request to the server (such as the Media 1 candidate) and thus are generated by a server), and dialog managers (media dialog manager and local dialog manager) are determined from the dialog mixer, and where para. [0049] teaches that a response is a system response that is ranked and selected by having a confidence score higher than a triggering threshold (preemptively generated)) based on a dialogue tree residing on the server (Elson paras. [0036]-[0038], fig. 2, server 210 includes dialog managers 170 and backend systems 190, where searchable schemas and data repositories to provide responses (dialogue tree) for a particular dialog manager/schema are stored, and where para. [0052] teaches that candidates for a response include the backend requests where the dialog host would further execute the backend request to access the dialog managers and back end systems from the server (thus based on)); 
Elson fig. 2, para. [0021], dialog input/output device 110) transmitting the response to the user in response to the utterance of the user, if the response is identified locally from the local predicted responses and/or the local predicted dialogue path by the local dialogue manager (Elson fig. 3, paras. [0050] and [0060], (given that the broadest reasonable interpretation of and/or includes “or”), when the system triggers a candidate 350 (identifies the response), a system response is performed, and an output is provided to the user (transmitting) via a output device such as text spoken or displayed, where it is the dialog host on the client side (thus local) that decides which candidate response to trigger (thus identified locally) from the candidate responses kept track of locally by the dialog mixer, and where the dialog host on the client provides the response to the user); and 
a device/server coordinator implemented on a processor and configured for (Elson fig. 2, dialog host 120, para. [0024], dialog host solicits requests to the backend server and recognizes receipt of a backend response, where paras. [0064]-[0066] teaches the disclosed methods being performed by instructions stored on a computer readable medium for processing by a processor) sending, if the response is not identified by the local dialogue manager, a request to the server for the response (Elson fig. 3, para. [0049], the system sends a backend request candidate if no system response candidate exceeds a triggering threshold (is not identified by the system (local dialogue manager)), where para. [0042] teaches that a backend response from the backend request becomes a triggering event for a response to the user).

Elson further does not explicitly teach a request that causes the server to generate the response based on a server predicted path and server predicted responses, wherein the server predicted path and the server predicted responses are preemptively generated based on the dialogue tree residing on the server.
Lundberg teaches the local dialogue manager is preemptively generated by a server (Lundberg fig. 6, paras. [0106], [0101]-[0110], management of the execution and state of the flows (dialogue) is conducted by the interaction engine 603 which conducts its execution in accordance with rules from solution data 630, built up from one or more language objects, flows, language recognition rules and the like, where the solution data is generated in advance based on data received and analyzed by the analytics framework (preemptively generated – also see para. [0065] defining flow as a series of predefined steps), and where claim 1 of Lundberg teaches that the solution data repository and the analytics framework are on a server computer) based on a dialogue tree residing on the server, that includes dialogue paths formed based on dynamic interactions during the user machine dialogue between the devices and the user (Lundberg paras. [0106], [0117], claim 1 of Lundberg, and para. [0111] (teaching that fig. 7 is a more detailed version of fig. 6), solution data stored on the server includes flows (defined in paras. [0065]-[0066] as a series of interaction steps, thus a dialog path which in plural “flows” constitutes a tree – see also para. [0163] disclosing nodes of flows and transitions between one flow to another, thus also a tree configuration for the flows), the flows being generated from input taken in real time from interaction engine including requests, responses, raw user inputs, processed outputs to users as they occur directly from the corresponding components of interaction engine (based on dynamic interactions between user and “natural language interaction applications” (devices)), as they are processed and analyzed by the analytics framework).
Lundberg also teaches a request that causes the server to generate the response based on a server predicted path and server predicted responses, wherein the server predicted path and the server predicted responses are preemptively generated based on the dialogue tree residing on the server (Lundberg paras. [0106], [0112]-[0115] and [0117], user input is analyzed for intent (thus it is a request from the user), where in the analysis to generate a response, the solution data 730 including the flows 736 (at least suggesting a dialogue tree on the server), and language recognition rules which trigger execution of a flow (see paras. [0073]-[0075] and [0081]), thus a server predicted response, and the particular flow from the set of flows 736 being a server predicted path)).
While Lundberg at least suggests a dialogue tree, Kuo explicitly teaches a dialogue tree (Kuo col. 8, line 65 – col. 9, line 6, dialogue flow is generated automatically and includes a connect graph such as a tree structure).
Therefore, taking the teachings of Elson and Lundberg together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson which resides on a client device to be defined by/configured in its dialogue management in a preemptively generated way on a server, where the server generates a response based on predicted paths and responses preemptively generated based on the dialog tree residing on the server as disclosed by Lundberg at least because doing so would improve a virtual assistant by identifying best and worst practices in virtual assistant dialog or flow designs (see Lundberg para. [0106]).
Further, taking the teachings of Elson and Kuo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dialog host of Elson to include dialogue trees as disclosed by Kuo at least because doing so would match expectations of the user and the agent so that they dovetail and work together harmoniously, and present a dialogue interface that is more appropriately tuned to the user (see Kuo col. 4, lines 14-32).
Regarding claim 19, Elson teaches wherein the device/server coordinator is further configured for (Elson fig. 2, further operations of the dialog host 120) receiving, from the server, after the request is sent to the server, the response (Elson para. [0042], triggering event as a backend response which is a system response generated by a backend request, where para. [0049] teaches that a backend request is made for a particular tracked candidate response), 
an updated predicted dialogue path (Elson para. [0057], the response that corresponds to the Local1 backend request is a triggering event for determining a current status of a base state (predicted dialogue path), where para. [0026] teaches that the base state forms a path in a dialog beam, and that the paths are pruned (updated), and para. [0032] teaching that when the triggering engine provides a response, it updates the base state), updated predicted responses (Elson para. [0049] after a backend request is made, the system tracks via a flag in the candidate list (predicted responses), which backend requests are outstanding (thus updates this list)), and an updated local dialogue manager (Elson para. [0035], a dialog mixer (which acts as local dialogue manager since it keeps track of various other dialog managers and their respective states regarding requests), performs second phase candidate generation and derives composite candidate responses from two or more schemas, where para. [0055], table 3 gives an example of the updates performed by the dialog mixer to a table which specifies/updates properties pertaining to the local dialog manager); and 
Elson paras. [0042], and [0050], upon receiving the backend response, a triggering event is realized as a system response, and if that system response has a confidence score exceeding a triggering threshold, then the response is performed (transmitted) for the user, such as providing an output to the user).
In the above cited example set forth in Elson, including fig. 2, Elson discloses that a client device, therefore not explicitly that an updated predicted dialogue path, updated predicted responses, and an updated local dialogue manager are all received from a server. However, Elson sets forth in para. [0019] that the various components and processing shown in fig. 1 can be performed at a server. Therefore, while fig. 2 illustrates the dialog host, candidate list and dialog mixer components with the various updating functions as disclosed above as being on a client device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elson to have these components in a server, as such a modification would have been obvious to try, choosing from a finite number of identified, predictable solutions (that is a closed set of the components shown in fig. 2 on the client side, being implemented in the server side instead), with a reasonable expectation of success as para. [0019] of Elson states that alternative combinations between server/client functionality are contemplated. see MPEP §2143(I)(E).
Regarding claim 21, Elson teaches further comprising a local dialogue information updater configured for (Elson para. [0020], dialog management system operations performed by computing device executing modules): 
Elson paras. [0042] and [0061], a triggering event results in the pruning and addition to (updating) the dialog paths from the candidates generated from the triggering event (thus based on)); 
updating the predicted responses based on the updated predicted responses (Elson para. [0055], candidate list (predicted responses) including two new potential candidates (updating) thus from the updated predicted responses); and 
updating the local dialogue manager on the device based on the updated local dialogue manager received (Elson para. [0055], candidates (updated predicted responses) and paths (updated predicted dialog path) belonging to the local dialog manager in the mapping shown in table 1 are updated by the dialog mixer).
In the above cited example set forth in Elson, including fig. 2, Elson discloses that a client device performs updating the dialogue path, candidate (predicted) responses, and the local dialogue manager from responses received from a server. Thus, Elson does not explicitly teach that updated local dialog manager and updated predicted dialog path are “received from the server,” rather just responses are received from the server. However, Elson sets forth in para. [0019] that the various components and processing shown in fig. 1 can be performed at a server. Therefore, while fig. 2 illustrates the dialog host, candidate list and dialog mixer components with the various updating functions as disclosed above as being on a client device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elson to have these components in a server, as such a modification would have been obvious to try, choosing from a finite number of identified, predictable .
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Elson in view of Lundberg in view of Kuo, as set forth above regarding claim 2 from which claim 3 depends, as set forth above regarding claim 9 from which claim 10 depends, and as set forth above regarding claim 16 from which claim 17 depends, further in view of Krestnikov et al., (US 2015/0279366 A1, herein “Krestnikov”).
Regarding claims 3, 10 and 17, Elson does not explicitly teach the limitations of claims 3, 10 and 17.
Krestnikov teaches wherein the observation of the dialogue surrounding includes an observation of at least one of the user and a scene of the dialogue (Krestnikov paras. [0147]-[0155], generating hypothesis for the relevance of input speech using data including sensor captured information about the tone, voice or condition of the user’s body (observation of the user) and also data about the real-time world for context of the communication with the user, the real-time world data including current weather, length of the day (scene of the dialogue) – NOTE, this claim limitation only required “at least one of”, notwithstanding that Krestnikov teaches both); 
the observation of the user includes one or more of a facial expression, a gesture, a motion of the user, and a tone of the utterance (Krestnikov para. [0153], given that the claim limitation only requires “one or more,” tone and voice of text from speech recognition (tone of the utterance)); and 
Krestnikov para. [0160], environment database containing structured data about the real-time state of the world including time of day, weather etc., thus knowledge of time of day and weather will include whether or not daylight is present in the scene, but in any event, NOTE that this limitation is not required under a broadest reasonable interpretation since the claim only requires an observation of “one or more of”, and accordingly, if the observation is of the user, then the limitations of this claim are met, and further details including the observation of the scene are not a necessary part of broadest reasonable interpretation of the claim).
Therefore, taking the teachings of Elson and Krestnikov together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to have modified the real-time dialog management operations disclosed in Elson to include the tone and voice of user input as disclosed in Krestnikov at least because doing so would allow for a system to be proactive and initiate conversation with a user based on environmental data, providing a substantial advance over previous dialog based systems (Krestnikov paras. [0048]-[0049] and [0043]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes: 
Lee, US 2017/0068445, directed towards user-dialog interactions including generating dialog in a freeform and dynamic way based on a set of dialog-construction 
Uliyar, “A Primer: Oracle Intelligent Bots – Powered by artificial intelligence,” Oracle Whitepaper, September 2017, available at https://www.promero.com/wp-content/themes/promero/pdf/Oracle%20Intelligent%20Bots.pdf, Last accessed September 1, 2021. Uliyar discloses a chat bot building platform that includes dialog flows that are responsive to user input. Uliyar does not clearly teach where the dialog flows are stored, or if they are stored on a server specifically.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656